Citation Nr: 0414400	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island, which denied entitlement to service 
connection for post traumatic stress disorder (PTSD).   

In a June 2003 statement, the veteran's attorney indicated 
that the veteran was "expanding his case to include a 
psychiatric disorder associated with service," and was not 
limiting his claim to PTSD.  The issue of entitlement o 
service connection for a psychiatric disability other than 
PTSD has not been adjudicated by the RO.  Since a negative 
decision on the PTSD claim will have no impact on his claim 
for service connection for other psychiatric disabilities, 
the claims are not inextricably intertwined.  The claim for 
service connection for a psychiatric disability other than 
PTSD is referred to the RO for initial adjudication.  


FINDING OF FACT

The medical evidence shows that the veteran does not meet the 
criteria for a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West Supp. 
2004) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); cf. 
VAOPGCPREC 01-2004 (2004) ((holding that the Court's 
statements regarding the "fourth element" were dicta).

In letters dated in September 2001, VA notified the veteran 
of the evidence needed to substantiate the claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The veteran was 
notified of the evidence the RO obtained in the statement of 
the case.  In the May 2003 statement of the case, the RO 
notified the veteran of the need to submit relevant evidence 
in his possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim, but declined to specify a remedy where adequate 
notice was not provided prior to initial RO adjudication.  
Pelegrini v. Principi, 17 Vet. App. at 420-22.  In the 
present case, the VCAA notice was provided prior to the 
initial adjudication in March 2002.  The veteran did not 
submit additional evidence in response to the May 2003 notice 
to submit evidence in his possession.  Therefore, he was not 
prejudiced by the delay in receiving this aspect of the 
required notice.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The veteran 
submitted private medical reports and treatment records in 
support of his claim.  There is no identified relevant 
evidence that has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran was afforded VA examinations in December 2000 and 
April 2003 to determine whether he met the criteria for a 
diagnosis of PTSD.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2003).

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003).

If the diagnosis of a mental disorder does not conform to the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV) or is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125(a) (2003).

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, witnessed, or 
was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of self or others.
(2) the person's response involved 
intense fear, helplessness, or horror. 

B.  The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways:

(1) recurrent and intrusive distressing 
recollections of the event, including 
images, thoughts, or perceptions. 
(2) recurrent distressing dreams of the 
event. 
(3) acting or feeling as if the traumatic 
event were recurring (includes a sense of 
reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). 
(4) intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.
(5) physiological reactivity on exposure 
to internal or external cues that 
symbolize or resemble an aspect of the 
traumatic event.

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
(or more) of the following:

(1) efforts to avoid thoughts, feelings, 
or conversations associated with the 
trauma.
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma.
(3) inability to recall an important 
aspect of the trauma.
(4) markedly diminished interest or 
participation in significant activities. 
(5) feeling of detachment or estrangement 
from others.
(6) restricted range of affect (e.g., 
unable to have loving feelings).
(7) sense of a foreshortened future 
(e.g., does not expect to have a career, 
marriage, children, or a normal life 
span).

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two (or more) of the 
following:

(1) difficulty falling or staying asleep
(2) irritability or outbursts of anger
(3) difficulty concentrating
(4) hypervigilance
(5) exaggerated startle response

E.  Duration of the disturbance (symptoms 
in Criteria B, C, and D) is more than 1 
month.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.
DSM-IV, pp. 209-211 (1995).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records show that the veteran had no 
complaints, treatment or diagnosis of a psychiatric 
disability to include PTSD.  Examination reports dated in 
June 1966 and August 1968 indicate that psychiatric 
examination was normal.  

In an August 2000 statement, Dr. B.F., a psychiatrist, 
indicated that he had conducted a complete and comprehensive 
psychiatric examination on the veteran in August 2000.  

Dr. B.F. stated that the veteran reported that had always 
been restless.  He reported that in high school, he began to 
experiment with cannabis and alcohol, and got used to the 
sedating effect of the cannabis.  He had used it ever since, 
to a degree, most of his life.  It was noted that the veteran 
was sent to Vietnam in August 1967.  He was assigned as a 
cook and truck driver for the 403rd Transport Company.  The 
main purpose of his unit was to run an ammunition dump.  

The veteran reported one incident, while stationed in Quan 
Tri, when some Marines came under fire by American warships.  
The veteran stated that he was ordered to drive to the Marine 
platoon and render assistance.  Some of the Marines were 
killed or seriously wounded.  The veteran stated that his 
worst experience in Vietnam was when he was stationed in Da 
Nang, and he was ordered to work in a makeshift morgue.  The 
veteran stated that he had to work there for ten days, eight 
to nine hours a day.  

Mental status examination revealed that the veteran had some 
bizarre behavior in that he was unable to have eye contact, 
and looked around the office in a helpless fashion.  The 
veteran was basically and fundamentally withdrawn.  When 
speaking of his time in Vietnam, his speech became very fast 
and abrupt and it was difficult to understand him.  He was 
suspicious "all around" with the exception of very special 
places in his home.  His affect showed a deep sadness that 
borderlined despair.  His depression was profound.  He had 
potential suicidal and homicidal tendencies.  

The veteran denied delusions or hallucinations although there 
was a deep-rooted paranoid tendency together with his 
depression and deep suspicion which increased with substance 
abuse.  The psychiatrist noted that the veteran had a memory 
disturbance of real magnitude as far as the veteran's Vietnam 
experiences were concerned and only the highly painful 
situations were remembered and those were remembered in its 
tragic intensity.  

The psychiatrist noted that the veteran's traumatic event was 
described in detail, and was persistently re-experienced by 
recurrent intrusive and distressing recollections of the 
event particularly the event of working in a morgue, which 
was an event quite outside the range of usual human 
experience.  The psychiatrist noted that the veteran had 
clearly defined flashback episodes of the described major 
extraordinary event.  

The veteran showed intense psychological distress if aspects 
of the past events or talking about it occurred.  There was a 
persistent avoidance of anything which would bring on or lead 
to the re-experience of the trauma.  The veteran avoided all 
respective thoughts and feelings in this respect.  The 
veteran had difficult falling and staying asleep.  He had 
frequent and unexpected irritability and outbursts of anger 
in response to even minimal negative stimuli.  The 
psychiatrist concluded that the veteran's experience in 
Vietnam, in particular when he had duty in the makeshift 
morgue, were beyond any normal painful experience and was 
clearly the source and origin of the veteran's severe PTSD.  

The psychiatrist stated that the veteran "met the stringent 
criteria under DSM-IV" and exhibited "classic periods of 
severe PTSD."  The Axis I diagnoses were PTSD, severe, 
chronic, and ongoing; impulse control disorder, severe and 
ongoing; and manic depressive disorder, recurrent and 
ongoing.  The veteran also had alcohol and cannabis 
dependence, episodic.  The psychiatrist stated that there was 
no doubt that the veteran's present mental disorder "was in 
direct casual relationship with severe traumatic experiences 
experienced while he was in Vietnam."  The psychiatrist 
expressed "a reasonable degree of psychiatric certainty" 
that the substance abuse was not a material contributing 
factor to the claimant's disability.  

A December 2000 VA psychological examination report indicates 
that the psychologist had reviewed the veteran's claim folder 
including the report by Dr. B.F.  It was noted that the 
veteran's stressors in Vietnam included being mortared on a 
few occasions, and working on mortuary detail for nine days.  

The veteran also reported being approximately 2000 yards from 
a unit that was shelled by a U.S. ship and a number of 
individuals died.  The veteran did not know the individuals 
but he drove a truck to the area to remove some of the 
bodies.  The examiner noted that since leaving the military, 
the veteran has held four jobs.  

For the past 24 years, the veteran had been employed as a 
boiler operator.  It was noted that the veteran started 
drinking alcohol at age 15, and had started to drink heavily 
at age 21.  He had a history of blackouts.  He had never been 
detoxified.  The veteran started smoking marijuana at age 15; 
it was his drug of choice, and he felt dependent on it.  The 
veteran smoked four or five times a week.  

The veteran stated that he occasionally felt depressed, and 
described himself as anxious.  Concerning symptoms of PTSD, 
the veteran reported having nightmares of his mortuary 
experience one to four times a month, and stated that he did 
not like being around crowds.  He did not report intrusive 
imagery of his various traumatic events.  The veteran was 
able to recall all aspects of the trauma.  He did not appear 
to have any "significant diminished interest in 
participating in significant activities."  He had some 
diminished interest in participating in activities.  The 
veteran reported having difficulty falling asleep and he has 
some irritability.  No difficulties were noted with 
concentration, hypervigilence, or an exaggerated startle 
response.  
  
Mental status examination reveled that the veteran presented 
with depression, anxiety, alcohol dependence, drug 
dependence, and a history of nightmares of his Vietnam 
experience.  He reported mild to moderate levels of anxiety, 
and that his problems were mild to moderate and had been 
ongoing for a number of years.  It was noted that the 
veteran's issues had negatively impacted his interpersonal 
relationships.  

The veteran was found to be alert and responsive.  There were 
no factors such as drugs, alcohol, medication, or pain 
interfering with his ability to focus.  He did not appear 
overly distressed or anxious.  His primary facial expressions 
were normal and responsive.  He had poor eye contact with the 
examiner.  The veteran was unspontaneous unless the question 
was directed to him.  He spoke in a monotonous fashion and no 
impairment was noted.  His mood was depressed and his affect 
was restricted.  The veteran reported mild to moderate levels 
of depression that have been continuous for most of his adult 
life.  His only reported symptoms of depression were sleep 
disturbance, fatigue, and social isolation.  

The veteran had an apprehensive manner.  He reported having 
severe levels of anxiety that have been persistent since his 
return from Vietnam.  He did not, however, appear to be 
overly anxious.  Reported symptoms of anxiety included 
palpitations and trembling.  The examiner found that the 
veteran did not meet the full criteria for diagnosis of PTSD, 
although he had some symptoms associated with traumatic 
events in Vietnam.

The examiner stated that the veteran's thought processes were 
logical and coherent.  There was no evidence of flight of 
ideas or loose associations.  The veteran was not evasive, 
distracted, confused, or disoriented.  The veteran reported 
being preoccupied with his presenting problems.  No 
delusional disorder was elicited.  The veteran did not have 
compulsions or obsessive thoughts.  The veteran was somewhat 
phobic of public places and social activities.  There was no 
history of any unusual perceptual experiences such as 
auditory or visual hallucinations.  The veteran had no recent 
disturbances in consciousnesses.  His attention and 
concentration spans were within normal limits.  He was 
oriented in all three spheres.  His memory functions were 
grossly intact.  There was no evidence of amnesia or 
confabulation.  The veteran denied suicidal or homicidal 
ideation.  There was no evidence of the presence of a thought 
disorder. 

The Axis I diagnosis was anxiety disorder, not otherwise 
specified, primary diagnosis; alcohol dependence, moderate; 
cannabis dependence, moderate; and nicotine dependence.   
    
An October 2002 treatment record by Dr. E.F., the veteran's 
general practitioner, indicates that the veteran was 
experiencing panic attacks.  It was noted that his lawsuit 
was starting next week.  The assessment was anxiety.  A 
November 2002 treatment record from Dr. E.F. indicates that 
the veteran was experiencing more anxiety.  It was noted that 
the veteran had to change jobs and his legal case was very 
stressful.  The veteran reported that he was anxious about 
going back to work with new duties.  The assessment was 
adjustment reaction with anxiety symptoms.  

A December 2002 treatment record from Dr. E.F. notes that the 
veteran was aggravated by the legal situation.  He was short-
tempered and he was not sleeping well.  The veteran reported 
having nightmares and flashbacks of body parts.  He reported 
that his symptoms got worse since 9-11 and the current threat 
of war.  It was noted that the veteran had a long history of 
being easily startled and agitated.  The veteran reported 
that he had been shot at multiple times, he was on mortuary 
duty, and he witnessed seven or eight Marines killed by 
friendly fire a couple of hundred yards from him.  The 
assessment was anxiety with probably underlying PTSD.  The 
veteran was continued on Celexa and Xanax.  

In April 2003, the veteran was examined by a board of two VA 
psychologists who had not previously examined him.  The VA 
psychologists reviewed the veteran's claims folder and 
medical records prior to the examination.  The examination 
report indicates that the VA psychologists reviewed the PTSD 
symptoms in detail.  The veteran was asked about his most 
troubling symptom and he reported that he experienced 
nightmares approximately one time per month.  It was noted 
that this symptom was the most distressing to the veteran.  

The VA psychologists noted that the veteran was exposed to a 
traumatic event in service in Vietnam and his experiences 
were related to mortuary detail while in Da Nang.  The 
veteran's subjective response to this trauma was 
"sickening."  The veteran reported that it was shocking and 
fearful, and he was glad to be able to leave this detail when 
his time was through.  He reported nightmares about this 
experience approximately once per month.  He did not have 
flashbacks of his experiences in the mortuary.  

The veteran stated that when he saw reminders of this trauma, 
he hyperventilates but he is able to calm himself down by 
breathing heavily and focusing his attention elsewhere.  The 
veteran reported some evidence of avoidance.  For example, he 
avoids going to funerals.  He did not avoid reminders of his 
military experiences.  For example, he made it a point to 
watch the news every morning so he could keep up with events 
in Iraq.  

The veteran did not try to actively block out thoughts or 
feelings related to the trauma.  The veteran had not lost 
interest in things that he enjoyed.  For example, he enjoyed 
playing the guitar, playing with his grandchildren, and 
woodworking.  The veteran has also enjoyed golf and boating 
in the past.  He stated that he avoided crowds because he 
felt that he was constantly on guard.  

The VA psychologists noted that there were some indications 
of increased arousal.  It was noted that the veteran has not 
lost his ability to feel certain emotions.  He had a close, 
loving relationship with several members of his family, and 
he had one close friend.  Prior to treatment with Xanax, he 
had been sleeping only three to four hours per night.  He 
could not fall asleep because he had the "head crazies" 
where his mind would not shutdown.  The veteran would think 
about tasks at home or at work and these thoughts would keep 
him awake.  The thoughts that were keeping him awake were not 
related to his traumatic experiences in Vietnam.  The veteran 
reported that he was less irritable now that he was being 
treated with Celexa and Xanax.  He did not have problems 
concentrating on material in which he was interested.  He 
reported that he was easily startled by loud unexpected 
noises.  

The VA psychologists concluded that the veteran had several 
symptoms of PTSD but he currently did not meet the DSM-IV 
diagnostic criteria for PTSD.  Furthermore, the VA 
psychologists stated that the veteran reported that his 
symptoms of PTSD did not cause him any distress or impairment 
in functioning.  The veteran reported that the symptoms were 
distressing to his family more than they were distressing to 
him.

The veteran reported that he experienced panic attacks.  
However, the VA psychologists indicated that upon further 
questioning, the veteran's experiences were not classic panic 
attacks, but there are periods of intense anxiety and they 
occurred when the veteran was aggravated.  The attacks "did 
not come out of the blue," they lasted several hours at a 
time and they occurred every other week.    

The VA psychologists indicated that the symptoms of major 
depressive disorder and bipolar disorder were reviewed.  The 
veteran did not meet the diagnostic criteria for those 
disorders.  

The diagnoses were anxiety disorder, not otherwise specified; 
alcohol dependence in partial remission; cannabis dependence 
in partial remission; and nicotine dependence.  

The VA psychologists concluded that the veteran had symptoms 
of PTSD, but he did not meet the full DSM-IV diagnostic 
criteria for PTSD.  The VA psychologists stated that this was 
in contrast to the diagnosis made by Dr. B.F. in August 2000.  
The VA psychologists noted that the symptoms that Dr. B.F. 
used to support his diagnosis were not reported by the 
veteran during his compensation and pension examination.  
Specifically, the veteran did not report flashbacks of his 
traumatic events, intrusive or distressing recollections, or 
intense distress in talking about the events.  

The veteran did not endorse persistent avoidance of reminders 
or report a decreased interest in activities.  There was no 
evidence of difficulties concentrating.  The VA psychologists 
noted that the veteran was experiencing several symptoms of 
anxiety and he reported favorable response to the current 
psychiatric treatment with Celexa and Xanax.  The VA 
psychologists also indicated that the symptoms noted in the 
treatment records by Dr. E.F. do not support a diagnosis of 
PTSD.

Analysis

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

As an initial matter the Board must determine whether the 
evidence is in at least equipoise on the question of whether 
the veteran meets the criteria for a diagnosis of PTSD.  
There is medical evidence on both sides of the question.  
Drs. B.F. and E.F. have rendered favorable opinions, 
essentially finding that the veteran met the criteria for a 
diagnosis of PTSD; while VA examiners have consistently found 
that the veteran did not meet the criteria for that 
diagnosis.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

First, Dr. E.F. is the only medical professional to render an 
opinion who did not possess specialized knowledge in the 
field of psychiatry.  His opinion was also equivocal.  
Therefore, the Board finds the opinion to be the least 
probative.  

Dr. B.F., has specialized knowledge in psychiatry and gave a 
detailed opinion.  However, that opinion was taken into 
account by the VA examiners.  For this reason alone, the 
opinions of the VA examiners are more detailed than Dr. 
B.F.'s.  Only the opinions of the VA examiners took into 
account all of the evidence contained in the claims folder.

The Board finds the December 2000 and April 2003 VA medical 
opinions to have great evidentiary weight because not only 
did the psychologists examined the veteran, but they reviewed 
the veteran's medical records including the medical opinions 
by Drs. B.F. and E.F..  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

The VA examiners provided reasons and bases for the medical 
conclusions and gave examples of the veteran's behavior which 
supported the medical conclusions.  For instance, when the 
psychologists indicated that the veteran did not have 
diminished interest in significant activities, they pointed 
out the significant activities that the veteran was 
interested in and enjoyed.  Dr. B.F. did not provide this 
level of detail.  The VA psychologists noted which PTSD 
symptoms were not present so that the criteria for a 
diagnosis of PTSD in accordance with DSM-IV was not met.  The 
VA medical opinions were much more detailed than the medical 
opinion by Dr. B.F.  

Dr. B.F., on the other hand, did not review the claims 
folder, or discuss the negative opinions.  Dr. B.F. also did 
not discuss the veteran's anxiety disorder, which was 
diagnosed by the three VA psychologists and the veteran's 
family practioner.    

Lastly, the Board notes that a discussion as to whether the 
veteran engaged in combat with the enemy or whether the 
veteran's claimed stressor events are verified is not 
necessary since the veteran does not have a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a).  

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran does not have a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
As such, the preponderance of the evidence is against the 
claim of service connection for PTSD and service connection 
is not warranted for that disorder.


ORDER

Entitlement to service connection for PTSD is denied.  

	


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



